The Court,
however, said that the death could not be taken advantage of, upon the general issue.
The (Court, Cranch, C. J., giving no opinion,) said that in order to show possession in the lessor of the plaintiff, it was- sufficient for the plaintiff to show possession in Threlkeld, and his death.
The counsel for the defendants contended that the plaintiff could not recover without showing notice.to the defendants to quit; but
The Court decided that the defendants were to be considered as intruders; and therefore not entitled to such notice.
Verdict for plaintiff.